DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 10-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Marmen et al (US 20170135315) in view of Womble et al. (US 2017/0079247) and Hale (WO 0104858).
Regarding Claim 1, Marmen discloses an animal collar (animal wearable device 100) for securing around a neck of an animal for allowing a physical response from the animal based on at least one stimulus (multiple stimulation components 120) applied to the animal on the basis of a signal received from at least one of a local or remote location (“The computerized controller 130 may also include communication functionality for transmitting and receiving information between the animal wearable device 100 and an external device used by a human” Paragraph [0049]), the animal collar comprising: at least one first stimulus device for applying at least one first stimulus to the animal (stimulation components 120), the at least one first stimulus device comprising at least one of: at least one speaker, the speaker (“the multiple stimulation components include multiple sound components.” Paragraph [0016]; “Some embodiments may utilize other stimulation components 120, such as lights and/or speakers.” Paragraph [0048]) configured to play sound that is audible to the animal, and at least one vibrators, configured to generate the at least one first stimulus in a form of a vibration to be felt by the animal when the collar is secured the animal (“the multiple stimulation components 120 include multiple vibration components” Paragraph [0051]), the at least one stimulus device being configured to apply at least one form of the first stimulus to the animal (“stimulation components 120-w and 120-y may be formed from vibration components, while stimulation component 120-x may be a speaker component and stimulation component 120-z may be a light component. Other combinations may be utilized in accordance with various embodiments” Paragraph [0088]); and an inertial measurement unit to provide information of the condition of the collar (“Device 100-c may include location components and/or motion components such as accelerometer/gyroscope 150-a”) to at least one of a local and a remote location, the information comprising an indication that the movement of the collar is in an up and down direction (a gyroscope and accelerometer can perform this function), the first stimulus increasing from one level to another level or levels of intensity, and the second stimulus is administered depending on how the animal responds (Figure 2E; Paragraph [0090]; “the computerized controller 130 may monitor specifically how the animal responds to commands and/or stimulus utilizing other components of an animal wearable device 100 such as using sensors (e.g., microphone(s) 160, motion components 150, location components 140, and status components 175” Paragraph [0113]), and the second stimulus is administered if the animal continues to be stopped and eating food after a period of time from the first stimulus being administered (Figure 2E or 2F where the X-axis shows different times, and A, B, C, and D show different stimuli).
Marmen fails to disclose the information comprising an indication that the movement of the collar is an indication that the animal is eating food from a location lower than its normal standing and/or resting condition, and at least one electrode, being adapted to contact the neck of the animal when the collar is secured around the neck of the animal to provide a second stimulus in the form of an electric shock to the animal, wherein the first stimulus is administered if the inertial measurement unit detects if the animal has stopped walking and is eating food, the first stimulus increasing from one level to another level or levels of intensity and continuing until it is determined that the animal has properly responded.
However, Womble teaches the information comprising an indication that the movement of the collar is an indication that the animal is eating food from a location lower than its normal standing and/or resting condition (“capable of learning and storing the movement or particular animal movements and associating those movements with a certain activity the animal is performing (i.e., eating, jumping on the couch, defecating, chasing another animal, sleeping, chewing on something, etc.)” Paragraph [0075]), wherein the first stimulus is administered if the inertial measurement unit detects if the animal has stopped walking and is eating food (“learned traits combined with GPS (global positioning system) location (i.e., the animal is in the living room, on the couch) exhibiting a movement consistent with eating, the animal care device 100 is programmed to assume it is chewing on a pillow and responds with an audio, audio/video, alarm or collar shock or other response designed to correct the animal” Paragraph [0075]),
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the inertial measurement unit of Marmen, with ability to learn and store specific animal movements as taught by Womble, in order to help correct specific behaviors when the owner is not around (Womble Paragraph [0075]). 
Additionally, Hale teaches at least one electrode, being adapted to contact the neck of the animal when the collar is secured around the neck of the animal to provide a second stimulus in the form of an electric shock to the animal (“One pair of electrodes (13) is attached to the right side on a hinged side strap (12) while a second pair is attached in the same fashion to the left side hinged side strap (12)” Page 23 4th Paragraph), the first stimulus increasing from one level to another level or levels of intensity and continuing until it is determined that the animal has properly responded (“the intensity of said aversive stimulus is increased if said animal moves closer to said boundary line.” Claim 8).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second stimulus of Marmen with the two electrodes which provide electric shock as taught by Hale, in order to motivate the animal to quickly move, while also reducing long term unwanted behaviors.
Regarding Claim 2, Marmen, Womble, and Hale teach the animal collar of Claim 1. Marmen further teaches the animal collar wherein the at least one first stimulus device is the at least one speaker (“the multiple stimulation components include multiple sound components.” Paragraph [0016]; “Some embodiments may utilize other stimulation components 120, such as lights and/or speakers.” Paragraph [0048]), the speaker being configured to generate the sound that is variable at two or more levels of intensity, the intensity being at least one of the volume and frequency of the sound (“Examples of activation value may include amplitude and/or frequency of vibration, force, light, and/or sound” Paragraph [0090]; Figure 2E where the Y axis represents the activation value).
Regarding Claim 3, Marmen, Womble, and Hale teach the animal collar of Claim 1. Marmen further teaches the animal collar wherein the sound is adapted to increase from one level to another level or levels of intensity, the intensity being at least one of the volume and frequency of the sound (Figure 2E; “Examples of activation value may include amplitude and/or frequency” Paragraph [0090]; for example stimulation component D increases from T1 to T2).
Regarding Claim 4, Marmen, Womble, and Hale teach the animal collar of Claim 1. Marmen further teaches the animal collar wherein the sound is adapted to decrease from one level to another level or levels of intensity, the intensity being at least one of the volume and frequency of the sound (Figure 2E; “Examples of activation value may include amplitude and/or frequency” Paragraph [0090]; for example stimulation component A decreases from T1 to T2).
Regarding Claim 5, Marmen, Womble, and Hale teach the animal collar of Claim 1. Marmen further teaches the animal collar wherein the at least one first stimulus device is the at least two vibrators (“the multiple stimulation components 120 include multiple vibration components” Paragraph [0051]), each of the vibrators being configured to generate the vibration that is variable at two or more levels of intensity (“Examples of activation value may include amplitude and/or frequency of vibration, force, light, and/or sound” Paragraph [0090]; Figure 2E where the Y axis represents the activation value), the intensity being at least one of the strength and frequency of the vibration.
Regarding Claim 6, Marmen, Womble, and Hale teach the animal collar of Claim 1. Marmen further teaches the animal collar wherein the vibration is adapted to increase from one level to another level or levels of intensity, the intensity being at least one of the strength and frequency of the vibration (Figure 2E; “Examples of activation value may include amplitude and/or frequency” Paragraph [0090]; for example stimulation component D increases from T1 to T2).
Regarding Claim 7, Marmen, Womble, and Hale teach the animal collar of Claim 1. Marmen further teaches the animal collar wherein the vibration is adapted to decrease from one level to another level or levels of intensity, the intensity being at least one of the strength and frequency (Figure 2E; “Examples of activation value may include amplitude and/or frequency” Paragraph [0090]; for example stimulation component A decreases from T1 to T2).
Regarding Claim 10, Marmen, Womble, and Hale teach the animal collar of Claim 1. Marmen further teaches the animal collar wherein the stimulus is adapted to increase from one level to another level or levels of magnitude (Figure 2E; “Examples of activation value may include amplitude and/or frequency” Paragraph [0090]; for example stimulation component D increases from T1 to T2). Additionally, Hale teaches the stimulus is an electric shock (“the preferred aversive stimuli for use herein are acoustic stimuli and/or electric shock stimuli” Page 9 Paragraph 1).
Regarding Claim 11, Marmen, Womble, and Hale teach the animal collar of Claim 1. Marmen further teaches the animal collar wherein the stimulus is adapted to decrease from one level to another level or levels of magnitude (Figure 2E; “Examples of activation value may include amplitude and/or frequency” Paragraph [0090]; for example stimulation component A decreases from T1 to T2). Additionally, Hale teaches the stimulus is an electric shock (“the preferred aversive stimuli for use herein are acoustic stimuli and/or electric shock stimuli” Page 9 Paragraph 1).
Regarding Claim 12, Marmen, Womble, and Hale teach the animal collar of Claim 1. Marmen further teaches the animal collar wherein the collar further comprises at least one power source to provide electrical power to the at least one stimulus device (“Device 100-c may include power components 170-a that may supply power to the components of device 100-c.” Paragraph [0064]).
Regarding Claim 13, Marmen, Womble, and Hale teach the animal collar of Claim 12. Marmen further teaches the animal collar, wherein the at least one power source is a rechargeable battery (“the battery 170 may be configured such that the battery 170 may be charged while an animal is wearing the animal wearable device” Paragraph [0060]).
Regarding Claim 14, Marmen, Womble, and Hale teach the animal collar of Claim 1.
Marmen fails to teach the animal collar wherein the collar further comprises a solar panel to provide electrical power to the at least one stimulus device.
However, Hale teaches the animal collar wherein the collar further comprises a solar panel to provide electrical power to the at least one stimulus device (“In a preferred embodiment, the power supply will include a solar cell or panels to trickle charge the batteries” Page 21 4th Paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power source of Marmen with the solar panel of Hale, in order to decrease the amount of time the collar needs to be removed or exchanged while the battery is recharging, and additionally decrease spending on electricity.
Regarding Claim 15, Marmen, Womble, and Hale teach the animal collar of Claim 1. Marmen further teaches the animal collar wherein the collar further comprises at least one controller (computerized controller 130-a) to control the delivery of power to the at least one first stimulus device (120-a) and the at least one second stimulus device (120-b; Figure 1B).
Regarding Claim 17, Marmen, Womble, and Hale teach the animal collar of Claim 1. Marmen further teaches the animal collar wherein the information provided by the Inertial measurement unit further comprises an indication that the movement of the collar is in a left and right direction to indicate that the animal is turning its head to either a left or right direction  (“Device 100-c may include location components and/or motion components such as accelerometer/gyroscope 150-a”).
Regarding Claim 18, Marmen, Womble, and Hale teach the animal collar of Claim 1. Marmen further teaches the animal collar wherein the collar comprises a location sensor to provide location information of the collar to at least one of the local and the remote location (“Location component 140 and/or motion component 150 may include components such as Global Positioning System (GPS) components, accelerometers, gyroscopes, and/or magnetometers.” Paragraph [0059]).
Regarding Claim 19, Marmen, Womble, and Hale teach the animal collar of Claim 1. Marmen further teaches the animal collar wherein the collar comprises a navigation device to provide location information of the collar to at least one of the local and remote locations (“the animal wearable device 100-i may determine a location of the animal 101-a… Navigation device 414 may be used in some embodiments.” Paragraph [0106]).
Regarding Claim 20, Marmen, Womble, and Hale teach the animal collar of Claim 1. Marmen further teaches the animal collar wherein the collar comprises two speakers each configured to be positioned proximal to each ear of the animal to generate an audible sound to the animal when the collar is secured to the animal (speaker 120 in Figure 2A and device 100 in Figure 4A).
Regarding Claim 21, Marmen, Womble, and Hale teach the animal collar of Claim 1. Marmen further teaches a method of using an animal collar as claimed in claim 1, the method comprising: securing the collar to a body of an animal so that the at least one stimulus device (stimulation components 120) of the collar is in contact with the animal's neck (“securing apparatus 110 may take the form of a collar that can be worn around an animal's neck.” Paragraph [0047]; Figures 2A-2D); and applying at least one stimulus to the animal from the at least one stimulus device (stimulation components 120) on a basis of a control signal received from at least one controller (“The computerized controller 130 may also include communication functionality for transmitting and receiving information between the animal wearable device 100 and an external device used by a human” Paragraph [0049]) that is in electronic communication with the at least one stimulus device (“The computerized controller 130 may be coupled with the multiple stimulation devices 120” Paragraph [0049]), applying at least one further stimulus to the animal from a further at least one stimulus device (multiple stimulation components 120) on the basis of a control signal received from the at least one controller that is in electronic communication with the at least one further stimulus device (Figure 1B), should the at least one controller identify that the animal continues to graze after the at least one stimulus was applied (Figure 2E; Paragraph [0090]; “the computerized controller 130 may monitor specifically how the animal responds to commands and/or stimulus utilizing other components of an animal wearable device 100 such as using sensors (e.g., microphone(s) 160, motion components 150, location components 140, and status components 175” Paragraph [0113]; “motion component 150 may include components such as Global Positioning System (GPS) components, accelerometers, gyroscopes, and/or magnetometers.” Paragraph [0059]; a gyroscope and accelerometer have this capability).
Marmen fails to disclose the controller identifying that the animal is grazing.
However, Womble discloses the controller identifying that the animal is grazing (“learned traits combined with GPS (global positioning system) location (i.e., the animal is in the living room, on the couch) exhibiting a movement consistent with eating, the animal care device 100 is programmed to assume it is chewing on a pillow and responds with an audio, audio/video, alarm or collar shock or other response designed to correct the animal” Paragraph [0075]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the inertial measurement unit of Marmen, with ability to learn and store specific animal movements as taught by Womble, in order to help correct specific behaviors when the owner is not around (Womble Paragraph [0075]). 
Response to Arguments
Applicant’s arguments filed 9/12/22 with respect to claims 1-7, 10-15, and 17-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding remarks page 7, applicant states “Although this could include movement of the animal's neck in and up and down direction, this specific type of movement is not mentioned and there is no suggestion that information about this type of movement might have any particular use. Marmen contains no teachings about using data from the accelerometer or gyroscope for any purpose similar to detecting an animal eating and subsequently applying an aversive stimulus.” This limitation is now taught by the new reference Womble et al. (US 2017/0079247) as shown in the rejected provided above. Womble teaches the ability to recognize specific animal behaviors, such as eating, and correct unwanted behaviors (Paragraph [0075]).
Regarding remarks page 9 applicant states “Although Marmen discusses variable levels of intensity for stimulus devices, it does not discuss increasing from one intensity level to another and continuing the stimulus until some undesirable behavior is ceased.” This limitation is now taught by Hale (WO 0104858) as shown in the rejection provided above. Hale teaches (“the intensity of said aversive stimulus is increased if said animal moves closer to said boundary line.” Claim 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642